Luke, J.,
dissenting. I do not agree with the majority view of this case. In my opinion the evidence does not authorize the conviction of the defendant of wilfully interrupting and disturbing a meeting of a public school. Section 424 of the Penal Code is in the following language: “Any person who shall wilfully interrupt or disturb any public school, private school, or Sunday-school, or any assemblage or meeting of any such school, lawfully and peacefully held for the purpose of scientific, literary; social, or religious improvement, either within or without the place where such school is usually held, shall be guilty of a misdemeanor.” The evidence in this case, in my opinion, does not authorize the finding that within the meaning of the statute there was a meeting of a school for the purposes pointed out in the statute. See Harwell v. State, supra. See also in this connection, Kendall v. State, 9 Ga. App. 794 (2) (72 S. E. 164).